Citation Nr: 0619478	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  00-15 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in a 
January 1977 rating decision to assign an initial 
noncompensable evaluation for status post resection, 
osteochondroma, right proximal femur (right hip 
osteochondroma).  

2.  Entitlement to service connection for a right hip 
disorder, other than osteochrondroma, claimed as residuals of 
a right hip osteochrondroma resection.  

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected right hip 
osteochrondroma.  

4.  Entitlement to service connection for and bilateral knee 
and leg disorders, claimed as secondary to service-connected 
right hip osteochrondroma.  

REPRESENTATION

Appellant represented by:	Louis DiDonato, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1960 to April 1961 and 
from July 1972 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January and July 1999 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The issues of service connection for right hip, low back and 
bilateral leg and knee disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  An October 1976 VA examination report demonstrates a full 
range of motion of the right hip, X-ray studies within normal 
limits, a normal posture and gait, and complaints of right 
hip stiffness.  

2.  The January 1977 RO decision to deny an initial 
compensable evaluation for status post resection, 
osteochondroma, right proximal femur, was consistent with 
governing law and supported by evidence then of record.  

CONCLUSION OF LAW

The January 1977 rating decision to deny an initial 
compensable evaluation for status post resection, 
osteochondroma, right proximal femur, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)  

VCAA is not applicable to requests for revision of a final 
decision based on CUE because that matter involves an inquiry 
based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
Parker v. Principi, 15 Vet. App. 407, 412 (2002); Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 12-2001 at 
para. 7 (July 6, 2001) (VA does not have "a duty to 
develop" in a CUE case because "there is nothing further 
that could be developed"); see also Livesay v. Principi, 14 
Vet. App. 324, 326 (2001) (Ivers, J., concurring) (noting 
that, during oral argument in Holiday v. Principi, 14 Vet. 
App. 280 (2001), counsel for VA made ill-advised concessions 
with respect to the broad applicability of VCAA).  

Although VCAA does not apply to the claim presently on appeal 
and adjudicated on the merits herein, notice of the VCAA was 
issued in November 2004 specific to CUE.  The claim was 
readjudicated in a February 2006 supplemental statement of 
the case (SSOC).  Accordingly, to the extent that VCAA 
applies, both the timing and content requirements of VCAA are 
met with regard to the CUE claim on appeal.  



The Merits of the Claim

When an RO renders an adverse decision, a claimant has the 
right to disagree with that decision by filing a notice of 
disagreement within one year from the date of mailing of 
notice of the decision.  Absent such appeal, the adverse 
decision becomes final.  38 U.S.C.A. § 7105(b)(1) (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2005); see also, 
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1976).  

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) 
(2005); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).  The essence of a claim of CUE is that it is a 
collateral attack on an otherwise final RO rating decision.  
See Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Id.  To find 
CUE, the correct facts, as they were known at the time, must 
not have been before the adjudicator (a simple disagreement 
as to how the facts were weighed or evaluated will not 
suffice) or the law in effect at that time must have been 
incorrectly applied.  The error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made, and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  See Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Manning v. Principi, 
16 Vet. App. 534, 542 (2002); VAOPGCPREC 12-2001; Baldwin v. 
West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 
377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).  


The regulatory provisions extant in January 1977 with respect 
to rating hip disorders were essentially the same as they are 
today.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5250-5255 (1976).  Under the criteria in effect both in 
January 1977 and presently, arthritis due to trauma 
(Diagnostic Code 5010) substantiated by X-ray findings is 
rated as degenerative arthritis under 5003.  Under Diagnostic 
Code 5003, arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1976).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Code, a rating of 10 percent is 
warranted for each major joint or groups of joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Codes 5003, 5010. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5250 (1976 and 
2005), hip ankylosis in favorable flexion at an angle between 
20 and 40 degrees with slight adduction or abduction warrants 
a 60 percent evaluation.  Under Diagnostic Code 5251, 
extension of the thigh limited to 5 degrees may be assigned a 
10 percent evaluation, the highest available under this 
diagnostic code.  Flexion limited to 45 degrees warrants a 10 
percent evaluation under Diagnostic Code 5252.  Under 
Diagnostic Code 5253 extant in January 1977, limitation of 
rotation of the thigh (cannot toe-out more than 15 degrees) 
or limitation of adduction (cannot cross legs) of the thigh 
warrants a 10 percent evaluation.  Limitation of abduction of 
the thigh beyond 10 degrees warrants a 20 percent evaluation.  
A flail hip joint warranted an 80 percent disability 
evaluation under Diagnostic Code 5254.  Malunion of the femur 
with slight, moderate, or marked knee or hip disability 
warrants 10, 20, or 30 percent evaluations, respectively, 
under Diagnostic Code 5255.  Fracture of the surgical neck, 
or shaft or anatomical neck of the femur with nonunion and 
without loose motion warrants a 60 percent evaluation.  An 80 
percent evaluation may be warranted with a fracture of the 
shaft or anatomical neck of the femur with nonunion and with 
loose motion.  38 C.F.R. § 4.71a (1976).  

The January 1977 RO decision to deny an initial compensable 
evaluation for status post resection, osteochondroma, right 
proximal femur, was consistent with the above governing law 
and regulation and the assignment of a noncompensable 
disability evaluation was supported by evidence then of 
record.  That evidence included an October 1976 VA 
examination report, indicating that the veteran reported 
occasional right hip and right knee stiffness.  On physical 
examination in October 1976, no ankylosis was found so as to 
warrant application of Diagnostic Code 5250.  With a full 
range of motion of the right hip on examination, a 
compensable evaluation was not warranted under Diagnostic 
Codes 5251, 5252, 5253.  X-ray studies were within normal 
limits, no old fractures were found, and no diagnosis of 
arthritis was given.  Accordingly, Diagnostic Codes 5003, 
5010 and 5255 warranted no compensable evaluation.  The 
veteran had a normal posture and gait, with no evidence of 
flail joint or malunion of the hip joint.  Accordingly, a 
compensable evaluation was not warranted under Diagnostic 
Codes 5254 and 5255.  

Other private and VA medical evidence of record at the time 
of the January 1977 RO decision regards disorders not 
pertinent to the veteran's right hip.  

The veteran's essential contention is that merely that the RO 
somehow erred in having assigned no more than an initial 
noncompensable disability rating for his status post 
resection, osteochondroma, right proximal femur, is 
unsupported by any favorable evidence of record.  The veteran 
merely expresses disagreement with the result, without 
identifying any supportive facts or evidence then of record-
disagreement which can never amount to CUE.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Manning v. Principi, 
16 Vet. App. 534, 542 (2002); VAOPGCPREC 12-2001.  

The veteran's assertion that a compensable evaluation should 
have been assigned on the basis of his subjective complaints 
of occasional stiffness of the right hip joint is unsupported 
by any medical evidence of record at the time of the January 
1977 RO decision, and is a contention that such evidence as 
was of record was not weighed properly.  Such disagreement is 
never CUE.  Id.  The claim is denied.  


ORDER

A January 1977 RO rating decision to deny an initial 
compensable evaluation for status post resection, 
osteochondroma, right proximal femur, is not clearly and 
unmistakably erroneous.  

REMAND

The veteran is in receipt of service connection for status 
post resection, osteochondroma, right proximal femur, 
currently evaluated as 10 percent disabling.  He asserts that 
he has acquired additional right hip disability, as well as 
disorders of the low back and legs and knees, as a secondary 
result of service-connected status post resection, 
osteochondroma, right proximal femur, to include as a 
residual of his 1974 inservice right hip resection surgery.  

While much of the evidence of record regards low back 
injuries of September 1998 and February 2000, the medical 
opinion evidence is not sufficient to allow for appellate 
review.  

An October 1994 VA medical opinion provides the diagnoses of 
degenerative changes of the right hip, sclerosis of the 
lumbosacral spine, and osteoarthritic changes in unspecified 
joints.  The opinion includes the statement that the 
veteran's inservice right hip osteochrondroma surgery, 
"created circumstances [which] made him susceptible to," 
his recurrent fall injuries.  On most recent VA examination 
in September 1998, the veteran was diagnosed with chronic 
right hip adductor muscle spasm and irritation, status post 
needle approach of the osteochondroma, sensory nerve damage 
adjacent to the osteochondroma surgery incision, and chronic 
right myofacial lower back pain, probably secondary to 
degenerative joint disease of the L5, S1 region.  The 
examiner noted, "a correlation can be drawn," between the 
veteran's low back fall-type injuries and his right hip 
surgery, but that such a correlation, "needs to be weighed 
against," the natural progression of the spinal disease.  

The above two VA medical opinion statements are unclear, 
particularly in light of applicable VA law and regulations.  
Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability is proximately due to or 
the result of a service-connected disease or injury.  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran has been offered no VA examination since 
September 1998, and he testified at his March 2006 Travel 
Board hearing that he would appear for a VA examination if 
scheduled.  A VA examination, to include a medical nexus 
opinion, is needed in this case.  38 C.F.R. § 3.159 
(c)(4)(C).  

Additional record development is also indicated.  The veteran 
repeatedly refers to having had two VA examinations on 
October 15, 1998 (he identifies the VA examiners as Dr. F. 
and Dr. P.)  However, the claims file includes a September 
28, 1998 VA examination report (Dr. F.) and a January 28, 
1998 VA examination report (Dr. P.).  Examination reports of 
October 15, 1998 are not of record.  While the above 
discrepancies may represent a misunderstanding on the part of 
the veteran,  he should be provided an opportunity to submit 
copies of the identified records.  38 C.F.R. § 3.159(c)(1) 
and (2).  Otherwise, all VA medical records appear to have 
already been requested.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO/AMC should contact the 
veteran and his attorney and advise 
that his claims file includes no VA 
medical reports for October 15, 1998.  
Rather, his VA claims file includes a 
September 28, 1998 VA examination 
report (Dr. F.) and a January 28, 1998 
VA examination report (Dr. P.).  The 
veteran should be invited to submit a 
copy of any and all VA examination 
reports dated October 15, 1998, with 
notice that the VA RO has already 
requested and received medical records 
for the entire appeal period.  

2.  After receipt of any response from 
the veteran, and the passage of an 
appropriate amount of time, the RO/AMC 
will cause the veteran to be examined by 
a VA orthopedic physician, who will 
review the entire claims folder, in 
particular the veteran's service medical 
records regarding a 1974 resection 
surgery for osteochondroma, right 
proximal femur, VA medical opinion 
statements of January and September 1998, 
a copy of this REMAND, as well as medical 
records dated from January 1976 to the 
present.  

The VA physician will furnish opinions 
identifying all current residuals of the 
1974 resection surgery for 
osteochondroma, right proximal femur.  
Thereafter, the VA physician will 
identify any and all disorders of the 
right hip, low back, knees and legs, 
proximately due to or the result of 
service-connected status post resection, 
osteochondroma, right proximal femur, 
with a statement as to the etiology of 
all current right hip, low back, knee and 
leg disorders, including those diagnosed 
on VA examination in January and 
September 1998, if currently found to 
exist.  The statement should also 
identify any additional disability of the 
right hip, low back, knees and legs, 
aggravated by service-connected 
disability, with reference to 38 C.F.R. 
§ 3.310(a) and Allen v. Brown, 7 Vet. 
App. 439 (1995), as well as the veteran's 
documented clinical history.  





In formulating these opinions, the 
examiner must reference to the veteran's 
documented clinical history both in 
service and post-service.  

3.  RO/AMC must review the claims file 
and undertake any other notice or 
development it determines to be required 
under the VCAA, its implementing 
regulations, or the precedential case of 
See Dingess v. Nicholson, 19 Vet. App. 
473 (2006), or to assure compliance with 
this Board Remand.   

4.  Upon the completion of the above 
development, the RO/AMC must issue a SSOC 
containing all applicable laws and 
regulations as to the issues of service 
connection for a right hip disorder, 
other than osteochrondroma resection, and 
service connection for low back and 
bilateral knee and leg disorders, claimed 
as secondary to service-connected right 
hip osteochrondroma-specifically to 
include reference to 38 C.F.R. § 3.310(a) 
and Allen v. Brown, 7 Vet. App. 439 
(1995).  Each of these claims must be 
adjudicated on a de novo basis-
specifically to include consideration of 
all of the evidence of record.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


